MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Nov 21 2019, 9:39 am
court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennie Scott                                             Curtis T. Hill, Jr.
Muncie, Indiana                                          Attorney General of Indiana

                                                         Natalie F. Weiss
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         November 21, 2019
of the Parent-Child Relationship                         Court of Appeals Case No.
of K.S. (Minor Child);                                   19A-JT-1363
T.R. (Mother),                                           Appeal from the Delaware Circuit
                                                         Court
Appellant-Respondent,
                                                         The Honorable Kimberly S.
        v.                                               Dowling, Judge
                                                         The Honorable Amanda L.
Indiana Department of Child                              Yonally, Magistrate
Services,                                                Trial Court Cause No.
                                                         18C02-1809-JT-88
Appellee-Petitioner.



Najam, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019                 Page 1 of 19
                                             Statement of the Case
[1]   T.R. (“Mother”) appeals the trial court’s termination of her parental rights over

      her minor child, K.S. (“Child”). 1 Mother raises three issues for our review,

      which we consolidate and restate as whether the trial court clearly erred when it

      terminated her parental rights. We affirm.


                                      Facts and Procedural History
[2]   Mother gave birth to Child on September 28, 2009. On September 2, 2016, the

      Indiana Department of Child Services (“DCS”) received a report that Mother,

      who was Child’s sole caregiver, had tested positive for methamphetamine. In

      response to that report, DCS Family Case Manager (“FCM”) Samantha

      Winans removed Child from Mother’s home. On September 7, DCS filed a

      petition alleging that Child was a Child in Need of Services (“CHINS”). That

      same day, the trial court held an initial hearing. At that hearing, Mother

      admitted that she “uses illicit substances such as, but not limited to,

      methamphetamine.” Ex. at 7. Accordingly, the trial court adjudicated Child a

      CHINS.


[3]   On November 14, the court entered its dispositional decree and ordered Mother

      to contact the FCM every week, to maintain suitable housing, to not use any

      illegal substances, and to obey the law. The court also ordered Mother to

      participate in services, including a substance abuse assessment, random drug



      1
          Child’s father does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019   Page 2 of 19
      screens, home-based case management, and visitation with Child, and to follow

      all recommendations of the service providers. In November 2016, Mother was

      arrested and charged with theft. Mother ultimately pleaded guilty to that

      charge. Mother was not compliant with services. FCM Winans put in a

      referral for Mother to complete a substance abuse assessment, but Mother did

      not complete that assessment. Mother also did not consistently contact FCM

      Winans. In late 2016 and early 2017, Mother would go “quite a few months”

      without communicating with FCM Winans. Id. at 52. And FCM Winans was

      “unable to locate” Mother for most of 2017. Id.


[4]   After the trial court entered its dispositional decree, Mother initially visited with

      Child under the supervision of family members. However, due to “issues that

      were ongoing with the family,” DCS “ended up putting in service providers” to

      supervise the visits. Id. at 47. After DCS moved the visits to a service provider,

      Mother was “fairly consistent” with visits. Id. But Mother became

      “inconsistent” with visits in early 2017. Id. at 54. Mother would visit with

      Child for a period of time but would then go “missing for a few months.” Id.

      Throughout that time, FCM Winans believed that Mother was visiting with

      Child at her placement, which was “outside the court order.” Id. at 98.


[5]   Between June and December 2016, Mother submitted to “some” drug screens.

      Id. at 47. But Mother’s testing schedule was “[v]ery sporadic.” Id. at 50. On a

      few occasions, Mother requested drug treatment because “she knew that she

      needed to get sober.” Id. at 51. But Mother did not follow through with any of

      the treatment DCS had recommended, nor did she complete any treatment on

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019   Page 3 of 19
      her own. Mother was not able to maintain “any period of sobriety.” Id. at 52.

      Mother tested positive for illegal substances on ten occasions in the second half

      of 2016, and she did not submit to any drug tests during 2017. In early 2018,

      Mother was arrested and charged with possession of methamphetamine.

      Thereafter, Mother pleaded guilty to possession of paraphernalia.


[6]   On May 15, 2018, Mother completed the initial intake for the home-based case

      work. However, the next day, Child’s court appointed special advocate

      (“CASA”) filed a motion to suspend visitation because Mother had not visited

      Child “in well over a year” and because Child told the CASA that she “did not

      wish to visit with her mother and could contemplate no circumstance in which

      she would want to visit her Mother.” Id. at 84, 85. Based on Child’s wishes

      and Mother’s “lack of engagement in services,” the trial court granted the

      CASA’s motion to suspend visitation. Id. at 86. Because the court had

      suspended Mother’s visits with Child, Mother informed Brittany Little, her

      home-based case worker, that “she didn’t want to work with” Little. Id. at 33.

      Little informed Mother that she still wanted to work on other areas of home-

      based case work, including sobriety and appropriate housing, but Mother

      declined to work with Little. Mother “never” completed the home-based case

      work. Id. at 44.


[7]   In mid-2018, FCM Winans put in a second referral for Mother to complete a

      substance abuse assessment, which Mother ultimately completed in May. As a

      result of that assessment, it was recommended that Mother engage a recovery

      coach. But Mother did not work with the recovery coach. Mother told FCM

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019   Page 4 of 19
      Winans that “she was not going to participate in services” if she could not visit

      with Child. Id. at 45. FCM Winans attempted to explain to Mother that the

      services “could still help her” and that “doing certain services and showing that

      she could maintain sobriety and consistency with those services could lead to

      her getting her visits back.” Id. at 46. But Mother did not participate in

      services.


[8]   On September 5, 2018, DCS filed a petition to terminate Mother’s parental

      rights over Child. Thereafter, on September 10, Mother tested positive for

      methamphetamine and amphetamine. Mother again tested positive for

      methamphetamine, amphetamine, and THC on October 19. The court held a

      fact-finding hearing on the petition to terminate Mother’s parental rights on

      November 29, 2018, and February 28, 2019. Meanwhile, on January 16, 2019,

      Mother again tested positive for a “controlled substance.” Id. at 112.


[9]   Thereafter, on May 21, the court entered the following findings of fact and

      conclusions of law:


              4. [Child] was removed from the care of Mother on an
              emergency basis on or about September 2, 2016[,] due to
              allegations of abuse and/or neglect.


              5. DCS filed a Verified Petition alleging a child to a be a Child in
              Need of Services under cause number 18C02-1609-JC-000270 on
              or about September 7, 2016.


              6. [Child] was adjudicated to be a Child in Need of Services on
              October 4, 2016.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019   Page 5 of 19
        7. A Dispositional Decree was entered against Mother on or
        about December 7, 2016.


        8. Under the Dispositional Decree, Mother was ordered to
        maintain contact with DCS, obtain and maintain stable housing
        and employment, not consume any illicit substance, obey the
        law, complete a substance abuse assessment and follow all
        recommendations, submit to random and scheduled drug
        screens, attend all supervised visitation[,] and participate in home
        based casework to assist with parenting skills, coping skills,
        housing, employment[,] and transportation as needed.


        9. DCS Family Case Manager, Samantha Winans, was assigned
        to this case and had been working with Mother prior to the
        child’s removal in September 2016.


        10. During DCS’ assessment, Mother admitted to FCM Winans
        that she used methamphetamine in the presence of [Child].
        FCM Winans attempted to work with Mother to avoid removal
        of [Child] from her care. However, Mother continued to test
        positive for methamphetamine, and [Child] was removed from
        her care on September 2, 2016.


        11. FCM Winans made service referrals for Mother for a
        substance abuse assessment, homebased casework[,] and
        supervised visitation with [Child].


        12. Mother failed to complete the substance use assessment with
        Meridian Health Services on two (2) separate occasions.


        13. Mother completed a substance use assessment with
        Centerstone in May 2018. Recommendations from the substance
        use assessment included that Mother should work with a
        recovery coach.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019   Page 6 of 19
        14. Mother did not engage with a recovery coach.


        15. Although she initially seemed motivated, Mother did not
        complete homebased casework. Mother completed an intake
        with Children’s Bureau for homebased casework in May 2018
        but then failed to participate in the service.


        16. Mother was inconsistent in her participation in supervised
        visitation with [Child].


        17. Mother’s visitation with [Child] was suspended on or about
        May 15, 2018[,] upon the request and recommendation of the
        CASA. Mother had not been participating in supervised
        visitation but had been visiting with [Child] at her kinship
        placement, contrary to the Court’s order on visitation for Mother.


        18. [Child] does not wish to visit with Mother.


        19. Following the suspension of her visitation, Mother stopped
        engaging in any services, stating that she was not going to
        participate in services if she could not visit with [Child].


        20. Mother failed to complete any service ordered under the
        Dispositional Decree.


        21. As part of disposition in this case, Mother was ordered to
        provide random and scheduled drug screens. Mother provided
        some screens but was not consistent.


        22. Mother continues to use illicit substances, including
        methamphetamine. Most recently, Mother tested positive for
        illicit substances on September 10, October 4, and October 18,
        2018[,] and January 16, 2019.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019   Page 7 of 19
        23. Mother requested substance abuse treatment but failed to
        follow through with any recommended treatment.


        24. By her own admission, Mother gave up on reunification with
        [Child].


        25. Mother failed to demonstrate that she could maintain
        suitable and safe housing for [Child].


        26. Mother failed to demonstrate that she has a legal source of
        income to support [Child].


        27. Mother failed to maintain communication with DCS on a
        consistent basis.


        28. Through 2017, FCS Winans was unable to locate Mother
        and communication with Mother was minimal throughout 2017.


        29. Mother has been convicted of theft under 18C02-1703-F6-
        000230.


        30. Mother was criminally charged with possession of
        methamphetamine in February 2018.


        31. [Child] has been removed from Mother’s care for over 29
        months. [Child] is currently placed in licensed foster care . . .
        and is thriving in her current environment.


        32. [Child’s] foster placement is willing and able to adopt [Child]
        if parental rights are terminated.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019   Page 8 of 19
        33. Melissa Staton is [Child’s] CASA. Ms. Staton has
        determined that terminating Mother’s parenting rights is in the
        best interest of [Child] and that [Child] should be adopted.


        34. Mother admitted that adoption is appropriate for [Child] but
        would like her ex-husband to adopt [Child].


        35. [Child] needs a safe, stable, secure[,] and permanent
        environment in order to thrive. Mother has not shown the
        inclination or the ability to provide [Child] with such an
        environment and has not demonstrated that she is able to provide
        a home free of abuse or neglect for [Child]. Mother’s habitual
        patterns of conduct support the substantial probability of future
        neglect or deprivation of [Child]. Evidence of Mother’s criminal
        history, continued substance abuse, and lack of adequate housing
        and employment are all factors that support termination of
        Mother’s parental rights.


        36. There is a reasonable probability that the conditions that
        resulted in [Child’s] removal and continued placement outside of
        the home will not be remedied. Throughout the duration of
        [Child’s] CHINS case, Mother either failed to participate in or
        benefit from services ordered in the Dispositional Decree.
        Mother did not avail herself of services that could have assisted
        her. Mother did not maintain communication with DCS and has
        not demonstrated that she has addressed her substance abuse.
        DCS has presented clear and convincing evidence upon which
        the court can reasonably conclude that Mother has not remedied
        the conditions that resulted in [Child’s] removal from her care.


        37. [Child] has been removed from her parents and under the
        supervision of the local office of family and children for at last six
        months under a dispositional decree and more than fifteen of the
        most recent twenty-two months. As of the date of the conclusion


Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019   Page 9 of 19
               of the fact-finding hearing, [Child] had been out of her Mother’s
               care for approximately two and a half years.


               38. Termination of the parent/child relationship is in the best
               interest of [Child].


               39. The Indiana DCS has a satisfactory plan for the care and
               treatment of [Child], which includes adoption.


       Appellant’s App. Vol. II at 52-54 (citation omitted). In light of its findings and

       conclusions, the court terminated Mother’s parental rights over Child. This

       appeal ensued.


                                      Discussion and Decision
                                             Standard of Review

[10]   Mother appeals the trial court’s termination of her parental rights over Child.

       We begin our review of this appeal by acknowledging that “[t]he traditional

       right of parents to establish a home and raise their children is protected by the

       Fourteenth Amendment of the United States Constitution.” Bailey v. Tippecanoe

       Div. of Fam. & Child. (In re M.B.), 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans.

       denied. However, a trial court must subordinate the interests of the parents to

       those of the child when evaluating the circumstances surrounding a

       termination. Schultz v. Porter Cty. Off. of Fam. & Child. (In re K.S.), 750 N.E.2d

       832, 837 (Ind. Ct. App. 2001). Termination of a parent-child relationship is

       proper where a child’s emotional and physical development is threatened. Id.

       Although the right to raise one’s own child should not be terminated solely


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019   Page 10 of 19
       because there is a better home available for the child, parental rights may be

       terminated when a parent is unable or unwilling to meet his or her parental

       responsibilities. Id. at 836.


[11]   Before an involuntary termination of parental rights can occur in Indiana, DCS

       is required to allege and prove:


               (B) that one (1) of the following is true:

                       (i) There is a reasonable probability that the
                       conditions that resulted in the child’s removal or the
                       reasons for placement outside the home of the
                       parents will not be remedied.

                       (ii) There is a reasonable probability that the
                       continuation of the parent-child relationship poses a
                       threat to the well-being of the child.

                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2) (2018). DCS’s “burden of proof in termination of

       parental rights cases is one of ‘clear and convincing evidence.’” R.Y. v. Ind.

       Dep’t of Child Servs. (In re G.Y.), 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting

       I.C. § 31-37-14-2).




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019   Page 11 of 19
[12]   When reviewing a termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. Peterson v. Marion Cty. Off. of

       Fam. & Child. (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

       denied. Instead, we consider only the evidence and reasonable inferences that

       are most favorable to the judgment. Id. Moreover, in deference to the trial

       court’s unique position to assess the evidence, we will set aside the court’s

       judgment terminating a parent-child relationship only if it is clearly erroneous.

       Judy S. v. Noble Cty. Off. of Fam. & Child. (In re L.S.), 717 N.E.2d 204, 208 (Ind.

       Ct. App. 1999), trans. denied.


[13]   Here, in terminating Mother’s parental rights, the trial court entered specific

       findings of fact and conclusions thereon. When a trial court’s judgment

       contains special findings and conclusions, we apply a two-tiered standard of

       review. Bester v. Lake Cty. Off. of Fam. & Child., 839 N.E.2d 143, 147 (Ind. 2005).

       First, we determine whether the evidence supports the findings and, second, we

       determine whether the findings support the judgment. Id. “Findings are clearly

       erroneous only when the record contains no facts to support them either

       directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If

       the evidence and inferences support the trial court’s decision, we must affirm.

       In re L.S., 717 N.E.2d at 208.


[14]   On appeal, Mother contends that the juvenile court erred when it concluded

       that: (1) the conditions that resulted in Child’s removal and the reasons for

       Child’s placement outside of her home will not be remedied; (2) termination is



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019   Page 12 of 19
       in Child’s best interests; and (3) there is a satisfactory plan for the care and

       treatment of the Child. 2 We address each argument in turn.


                               Reasons for Removal from Mother’s Home

[15]   Mother first asserts that the trial court erred when it concluded that the

       conditions that resulted in Child’s removal from her care will not be remedied.

       In determining whether the conditions that led to a child’s placement outside

       the home will not be remedied, a trial court is required to (1) ascertain what

       conditions led to the child’s removal or placement and retention outside the

       home; and (2) determine whether there is a reasonable probability that those

       conditions will not be remedied. R.C. v. Ind. Dep’t of Child Servs. (In re K.T.K.),

       989 N.E.2d 1225, 1231 (Ind. 2013). Here, the trial court found that DCS had

       removed Child from Mother’s home because of Mother’s drug use.


[16]   In order to determine whether there is a reasonable probability that the

       conditions that resulted in removal will not be remedied, the court should assess

       a parent’s “fitness” at the time of the termination hearing, taking into

       consideration any evidence of changed conditions. E.M. v. Ind. Dep’t of Child

       Servs. (In re E.M.), 4 N.E.3d 636, 643 (Ind. 2014). The court must weigh any

       improvements the parent has made since removal against the parent’s “habitual

       patterns of conduct to determine whether there is a substantial probability of




       2
         Mother also contends that DCS “did not meet the burden of proof in proving that Mother poses a threat to
       the well-being of the child” and that “child has not been adjudicated as a child in need of services on two
       separate occasions.” Appellant’s Br. at 21, 22. However, the trial court did not make any such conclusions.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019             Page 13 of 19
       future neglect or deprivation.” Id. When making such decisions, courts should

       consider evidence of a “parent’s prior criminal history, drug and alcohol abuse,

       history of neglect, failure to provide support, lack of adequate housing, and

       employment.” Evans v. St. Joseph Cty. Off. of Fam. & Child. (In re A.L.H.), 774

       N.E.2d 896, 990 (Ind. Ct. App. 2002).


[17]   Here, the evidence demonstrates that Mother failed to complete services.

       Mother only submitted to “some” drug screens between June and December

       2016, but her testing schedule was “very sporadic.” Id. at 47, 50. During that

       time frame, Mother tested positive for illegal substances on ten occasions. And

       Mother did not submit to any drug tests as ordered in 2017. Mother ultimately

       completed a substance abuse assessment in May 2018, but she did not follow

       through with the recommendation to engage with a recovery coach. 3 Mother

       continues to use illegal substances. Indeed, Mother tested positive for

       methamphetamine and amphetamine in September and October 2018. And, by

       Mother’s own admission, Mother tested positive for a “controlled substance”

       on January 16, 2019, which was approximately two months after the court

       began the fact-finding hearing on the petition to terminate her parental rights

       and only one month before the court concluded that hearing. Id. at 112.




       3
         Mother contends that “there is no evidence that this was the recommendation of the assessment[.]”
       Appellant’s Br. at 15. But FCM Winans testified at the fact-finding hearing that a recovery coach was
       recommended after Mother’s substance abuse assessment. See Tr. Vol. II at 46.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019              Page 14 of 19
[18]   Mother also failed to participate in the home-based case work. While Mother

       completed the initial intake in mid-2018, she refused to work with her home-

       based case worker because her visits with Child had been suspended. Mother

       “never” completed that service. Id. at 44. And Mother did not maintain

       contact with DCS. Indeed, in late 2016 and early 2017, Mother would go

       “quite a few months” without contacting FCM Winans. Tr. Vol. II at 52. And

       FCM Winans was unable to locate Mother for most of 2017. Additionally,

       while Mother initially visited with Child on a fairly consistent basis, as of early

       2017, Mother became inconsistent with her supervised visits. But Mother

       violated the court order and continued to visit with Child at her placement.

       And in May 2018, Child’s CASA filed a motion to suspend visitation because

       Mother had not visited Child “in well over a year.” Id. at 84. Further,

       throughout the CHINS proceedings, Mother was twice convicted of crimes.


[19]   That evidence supports the trial court’s findings, and the findings support the

       court’s conclusion. 4 Mother’s argument on appeal is simply a request for this

       Court to reweigh the evidence, which we cannot do. The trial court did not

       clearly err when it concluded that there is a reasonable probability that the




       4
          Mother challenges the trial court’s findings that she lacks a legal source of income and that she lacks
       suitable housing. However, we need not determine whether those findings are supported by the record. It is
       well settled that erroneous findings do not warrant reversal if they amount to mere surplusage and add
       nothing to the trial court’s decision. See Lasater v. Lasater, 809 N.E.2d 380, 398 (Ind. Ct. App. 2004). Here,
       as discussed above, the trial court found that Mother continues to use drugs, that she failed to complete
       services, and that she was twice convicted of crimes during the CHINS proceedings. Those findings are
       supported by the record, and they support the court’s conclusion. Accordingly, the court’s findings that
       Mother lacks income or appropriate housing is mere surplusage and, as such, does not warrant reversal even
       if erroneous.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019                Page 15 of 19
       conditions that resulted in the Child’s removal or the reasons for placement

       outside of Mother’s home will not be remedied. 5


                                                      Best Interests

[20]   Mother next contends that the trial court clearly erred when it concluded that

       termination of her parental rights is in Child’s best interests. In determining

       whether termination of parental rights is in the best interests of a child, the trial

       court is required to look at the totality of the evidence. A.S. v. Ind. Dept’s of

       Child Servs. (In re A.K.), 924 N.E.2d 212, 224 (Ind. Ct. App. 2010). “A parent’s

       historical inability to provide adequate housing, stability and supervision

       coupled with a current inability to provide the same will support a finding that

       termination of the parent-child relationship is in the child's best interests.”

       Castro v. State Off. of Fam. & Child., 842 N.E.2d 367, 374 (Ind. Ct. App. 2006),

       trans. denied. “Additionally, a child’s need for permanency is an important

       consideration in determining the best interests of a child.” In re A.K., 924

       N.E.2d at 224.


[21]   When making its decision, the court must subordinate the interests of the

       parents to those of the child. See Stewart v. Ind. Dep’t of Child Servs. (In re J.S.),

       906 N.E.2d 226, 236 (Ind. Ct. App. 2009). “The court need not wait until a



       5
          To the extent Mother contends that the court’s termination order is clearly erroneous because DCS did not
       offer her adequate services during the CHINS proceedings, that contention is without merit. Our courts have
       “long recognized that, in ‘seeking termination of parental rights,’ the DCS has no obligation to ‘plead and
       prove that services have been offered to the parent to assist in fulfilling parental obligations.’” T.D. v. Ind
       Dep’t of Child Servs. (In re J.W.), 27 N.E.3d 1185, 1190 (Ind. Ct. App. 2015) (quoting S.E.S. v. Grant Cty. Dep’t
       of Welfare, 594 N.E.3d 447, 448 (Ind. 1992)), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019                  Page 16 of 19
       child is irreversibly harmed before terminating the parent-child relationship.”

       Id. Moreover, this Court has previously held that recommendations of the

       family case manager and court-appointed advocate to terminate parental rights,

       coupled with evidence that the conditions resulting in removal will not be

       remedied, are sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. Id.


[22]   Here, Mother contends that termination was not in Child’s best interests

       because Mother “was engaged in supervised visitation” with Child and because

       Mother “was not given a chance to reunify the relationship” with Child.

       Appellant’s Br. at 23. In essence, Mother maintains that DCS “has not

       submitted any evidence that it is in the best interests of the child for the

       Mother’s parental rights to be terminated.” Id.


[23]   Mother’s contentions on appeal again amount to a request that we reweigh the

       evidence, which we cannot do. Both FCM Winans and Child’s CASA testified

       that adoption was in Child’s best interests. Child’s CASA also testified that

       Child is “thriving” in her current placement and she is “making a bond with the

       family.” Id. Further, the evidence demonstrates that Mother received referrals

       for several services but that she did not complete any one service. And Mother

       continues to use drugs. By her own admission, Mother tested positive for a

       “controlled substance” as recently as January 16, 2019. Prior to that, Mother

       testified positive for methamphetamine and amphetamine in September and

       October 2018. And Mother was convicted of crimes on two separate occasions

       during the CHINS proceedings.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019   Page 17 of 19
[24]   Child needs consistent and reliable care, and she needs permanency. The

       totality of the evidence, including Mother’s substance abuse issues and criminal

       history and Mother’s failure to complete any service, supports the trial court’s

       conclusion that termination of Mother’s parental rights is in Child’s best

       interests.


                                               Satisfactory Plan

[25]   Finally, Mother asserts that the trial court erred when it concluded that DCS

       has a satisfactory plan for the care and treatment of Child. Mother specifically

       contends that DCS’s plan is not satisfactory because the “case manager did not

       go into detail about the child or the child’s plan.” Appellant’s Br. at 24. In

       essence, Mother asserts that, because DCS’s plan lacks detail, “[t]here is no way

       to determine if the plan is satisfactory[.]” Id. We cannot agree.


[26]   Indiana courts have traditionally held that for a plan to be satisfactory, for the

       purposes of the termination statute, it need not be detailed, so long as it offers a

       general sense of the direction in which the child will be going after the parent-

       child relationship is terminated. K.W. v. Ind. Dep’t of Child Servs. (In re A.S.), 17

       N.E.3d 994, 1007 (Ind. Ct. App. 2014) (citation omitted), trans. denied. A DCS

       care plan is satisfactory if the plan is to attempt to find suitable parents to adopt

       the children. Id. Here, DCS presented evidence that Child’s current foster

       parents plan to adopt her. Thus, the care plan is satisfactory.


[27]   Still, Mother contends that DCS’s plan for Child to be adopted by her current

       placement is not satisfactory because it would be better for Child to be adopted


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019   Page 18 of 19
       by Mother’s ex-husband. In other words, Mother contends that Child’s foster

       parents are not suitable people to adopt Children. However, we need not

       address whether the foster parents are suitable adoptive parents. It is within the

       authority of the adoption court, not the termination court, to determine whether

       an adoptive placement is appropriate. See id. We conclude that the juvenile

       court did not err when it determined that DCS’s plan of adoption was

       satisfactory.


[28]   In sum, we affirm the juvenile court’s termination of Mother’s parental rights

       over Child.


[29]   Affirmed.


       Bailey, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1363 | November 21, 2019   Page 19 of 19